OPINION
Jane Bland, Justice
This is an accelerated appeal from the trial court’s judgment terminating the parental lights of a father of two children. On appeal, the father contends that the evidence is legally and factually insufficient to support termination of his parental rights. Viewing the evidence in a light favorable to the trial court as the fact finder, we conclude that sufficient evidence supports the termination order. We therefore affirm.
BACKGROUND
The two children in this case, S.C.F. and L.C.F., were seven- and six-year-old girls, respectively, at the time of the trial. They are the youngest of the mother’s five children and the only two fathered by F.C., the father in this appeal.
The children resided with their mother before the Department of Family and Protective Services removed them. The Department removed the two children from their mother’s home in February 2014 after receiving a referral reporting neglectful supervision. According to the referral, the children arrived late to school approximately three or four days a week. Upon arrival, the children had not been bathed, smelled bad, and wore dirty clothes. They did not have warm clothing during the winter months and would wear bathrobes over their clothes when it was cold. The children were infested with lice. They had sores on their heads from scratching, and lice would drop onto the floor during class. The children’s teeth were so rotten that they would break.
The referral also reported that the mother left the children unattended in the home and in her locked car, that she sexually abused the children, and that she would bring men home and have sex with them in front of the children. The home itself was filthy, and the mother kept a chicken coop inside the apartment where the family lived.
The Department located maternal relatives who were willing to take care of the children, and it referred the mother to its Family-Based Support Services program. No evidence in the record shows that the father had any contact with the children during the year the mother participated in support services and they lived with the mother’s relatives.
When it became clear that the mother was not going to satisfactorily complete the services and the relatives caring for the children were no longer able to care for them, the Department brought the children into custody, placed them with a foster family, and initiated this suit.
At a May 2015 status hearing, the caseworker told the trial court that the child advocate had smelled alcohol on the father at an earlier hearing setting. Based on this information, the Department referred the father for a substance abuse assessment. A hair specimen taken from the father during an August 2015 drug screening tested positive for marijuana.
*696Also in Septemher, the mother, who suffers from schizophrenia, had a mental-health crisis. She voluntarily returned to her childhood home in Mexico for inpatient psychiatric treatment.
The trial commenced in early July 2016, On the first day of trial, the mother’s rights were terminated as to all of her children. The father of the other three children voluntarily relinquished his rights, and trial proceeded as to the father of the children in this appeal. The trial court admitted into evidence as .Exhibit 22 the Department’s family service plan for the father, detailing the reported condition' of the children, the mother’s mental illness and non-compliance with treatment, and the mother’s “significant DFPS history.” That document noted the Department’s concerns, including: “[The father] left his children in the care of their mother, who is not appropriate;” and “[The father] is not appropriate due to him having a history of domestic violence.” The father’s service plan goals were to “demonstrate an ability to provide basic necessities such as food, clothing, shelter, medical care, and supervision for his children.” The service plan required the father to provide the current caseworker “with any and all sources of income by the 15th of each month” and to complete a psychosocial evaluation and follow all of the recommendations associated with that evaluation. The father signed the family service plan on April 17, 2015.
The caseworker, Jasmin Green, testified that the mother had a prior CPS history in which her mental health and the conditions of the home were in question. The children were placed in a “safety placement” with the mother’s brother. When the brother’s family could no longer care for the five children, the Department brought them into its care. The mother had not seen the children from late September 2015 to the time of the trial in July 2016.
At the beginning of the trial, Green testified that the Department’s, goal for the two children was “family reunificatiqn” with the father while the Department maintained conservatorship. Green reported that this was the Department’s future plan—the father and the children had engaged in one family therapy session at the time of trial. The agency supported the father’s reunification with the children with the Department’s conservatorship, but Green testified that “we would really want to rebuild that relationship because [the father] really didn’t reside with the children.” Green stated that the Department would come back to the trial court to seek modification at a later time based on the family therapist’s later recommendation, Green testified that the father had completed all of his services, with the exception of family therapy, and that he had visited and bonded with his children.
Green testified that the children “were behind” when they first came into the Department’s care,- but that their circumstances had “substantially improved” since the Department was charged with their care. She stated that the five children would prefer to be together, but that the father had expressed some desire for all of the children and the oldest of the five had told Green that she “would be okay” with going with the father.
Carla Ramirez, the child advocate, testified that the Department had initially sought termination of the father’s rights, but had changed its position in the three weeks before trial. Ramirez stated that, if the trial court ordered Department conser-vatorship and a continuance of the trial, then Child Advocates would monitor the situation and talk to the family therapist' about the children’s best interests. She noted that the father had just started therapy and completed services during the month before trial and “he hadn’t” done *697anything by the time of a June 17th hearing that took place before the July 5th beginning of the trial. When Ramirez had asked the father about his reason for the delay in accepting services and having “the same degree of responsibility as any other father over, you know, a year period,” the father answered that “he did not want to take the parental rights from the mom.” The father told her that “now since the CPS has told him that we’re not giving the children back to Mom, now he wants to try ... to get them back.”
Ramirez agreed that the children were doing well in their current placement, which was not a long-term placement. Meanwhile, the Department was continuing to look for a long-term placement with a family relative.
In light of this testimony, the trial court continued the trial. The trial recommenced on July 12. The father did not appear at the trial. At that time, the Department stated that its continued goal was reunification with the father. Ramirez again testified. She had visited with the children again during the trial recess and had informed them that the Department had changed' its goal to reunification with the father. Ramirez stated that the children then informed her that they. “are very adamant” against going home with the father. The older,child’s earlier expression to the caseworker that she would be “okay” with the children going to their father was made at the time because the father had promised her a phone and a lap top. The children’s therapist similarly reported that the children do not want to go with the father. The children told Ramirez that “the reason they don’t want to go back home, [is] because he toma mucho, which means he drinks too much and they’ve seen him roll around the floor fighting with Mom.” The children reported that dad “smelt like alcohol” during supervised visits in the CPS-office. Ramirez then interviewed the father during the recess and talked to him about the children stating that “they’ve seen him drink, that theyFve] seen him fighting.” The father told Ramirez that “he’s never fought” and he “doesn’t drink because he is allergic.” The father reported to Ramirez that “if he drinks beers he will die.” Ramirez confirmed, however, that, the father had a protective order in place against contact with the mother in 2013. . In light of reviewing “the case,” “the substance abuse assessment,” and the .interviews with the children and the family therapist, Ramirez testified that Child Advocates continued to recommend termination of the father’s parental rights.
Green also was recalled to the witness stand. She testified that the father -had completed his services, except for family therapy. She stated that family therapy was added to the service plan when the Department changed its goal, and the father had completed two- sessions at this time. Green testified that the . father told her “the father had never really lived with [his two daughters], [but] he provided financial support.” Other than what the father reported, the caseworker had no evidence that the father provided support for the children, and the record shows no employment or wage information provided to the .Department in compliance with the service plan. The trial court abruptly adjourned the trial and asked that the Department find a person with additional knowledge of the case to appear when the case recommenced.
On August 11, the father’s counsel moved for a.two-week continuance of the trial. Counsel sought the continuance because an- interim July drug test administered to the father yielded a positive result for the presence of cocaine. In light of this drug-test result, counsel reported that the Department had returned to its initial po*698sition recommending termination of the father’s parental rights. The trial court granted the father’s motion for continuance, and trial was continued until August 25th.
On August 25th, the Department proffered the results of two positive drug tests, and the trial court admitted them into evidence without objection. The first, dated August 21, 2015, reported that the father’s hair specimen tested positive for marijuana and marijuana metabolite. The second, dated July 20, 2016, reported that the father’s hair specimen was positive for cocaine and cocaine metabolites.
The father then testified. When confronted with the drug test results, the father testified that he had “[njever ha[d] drugs in my life.” He described the July test as a “false test.” He testified that he had completed the service plan except for family therapy. He did not testify about his means of supporting the children, his living situation, or his parenting abilities. He did not offer an explanation for his decision to leave them in their mother’s neglectful care. He did not dispute the caseworker’s assessment that he had never really lived with the children. He stated that he had seen the children for an hour for lunch after each of the family therapy sessions, but that otherwise “CPS don’t call me to see my daughters,” and thus it had been three months since he otherwise had seen them. He testified that it was in the best interests of the children to live with him.
Ramirez testified for a third time. She testified that the children are “doing well” with no medical or physical problems. One child might be a candidate for speech therapy. She continued to recommend that the father’s rights be terminated because of the children’s expressed desires, the father’s positive tests for alcohol and cocaine, his denials in his substance abuse assessment that he had any drug or alcohol issues, and the open protective order against him by the mother. Ramirez reported that the protective order resulted from the father’s “dragging the mother on the floor, physically fighting her and this is what the children [had] seen.” She also noted that the father excused the earlier positive drug test for marijuana by stating that it was due to exposure because “the landlord used to come over and smoke in his house,” but the father reported that he would “use his landlord as a possible child caregiver.” She observed that the father was untruthful to the Department about his alcohol and drug use and his domestic issues. She opined that he lacked skills necessary to parent the children, particularly given the fact that he went through the family service plan and then tested positive for cocaine after the termination trial began.
Ramirez conceded that the children’s current placement was not an adoptive placement, but she noted that their caregiver had agreed to keep them “however long until they’re adopted.” The placement is “very safe” and “drug free.” Ramirez opined that termination was in the best interests of the two children.
The trial court signed the final decree terminating the father’s parental rights to the children on September 15, 2016.
DISCUSSION
I. Standard of Review
A parent’s right to the care, custody, and control of his child is a liberty interest protected under the Constitution, and we strictly scrutinize termination proceedings on appeal. Santosky v. Kramer, 455 U.S. 745, 758-59, 102 S.Ct. 1388, 1397, 71 L.Ed.2d 599 (1982); Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985). Clear and convincing evidence must support an invol*699untary termination. Holick, 685 S.W.2d at 20 (citing Santosky, 455 U.S. at 747-48, 102 S.Ct. at 1391-92). Clear and convincing evidence is “the measure or degree of proof that will produce in the mind of the trier of fact a firm belief or conviction as to the truth of the allegations sought to be established.” Tex Fam. Code Ann. § 101.007 (West 2014).
 In conducting a legal-sufficiency review in an appeal from a termination case, the appellate court looks at all the evidence in the light most favorable to the finding to determine whether a reasonable trier of fact could have formed a firm belief or conviction that its -finding was true. In re J.F.C., 96 S.W.3d at 266. We assume that the factfinder resolved disputed facts in favor of its finding if a reasonable factfinder could do so, disregarding all evidence that a reasonable factfinder could have disbelieved or found to have been incredible. Id. If, after conducting a legal sufficiency review of the record, we determine that no reasonable factfinder could form a firm belief or conviction that the matter that must be proven is true, then we must conclude that the evidence is legally insufficient. Id.
In conducting a factual-sufficiency review in a parental-rights-termination case, we determine whether, considering the entire record, including evidence both supporting and contradicting the finding, a factfinder reasonably could have formed a firm conviction or belief about the truth of the matter on which the Department bore the burden of proof. In re C.H., 89 S.W.3d 17, 25 (Tex. 2002). We should consider whether the disputed evidence is such that a reasonable factfinder could -not have resolved the disputed evidence in favor of its finding. In re J.F.C., 96 S.W.3d at 266-67. “If, in light of the entire record, the disputed evidence that a reasonable factfinder could not have credited in favor of the finding is so significant that a factfinder could not reasonably have formed a firm belief or conviction, then the evidence is factually insufficient.” Id. at 266.
To prevail in a termination case, the Department must establish that one or more of the acts or omissions enumerated under Texas Family Code section 161.001(1) occurred and that the termination is in the best interest of the children, pursuant to section 161.001(2). Tex Fam. Code Ann. § 161.001. In this case, the father challenges the trial court’s findings that he endangered the children and that he failed to comply with the court-ordered family service plan. See id. § 161.001(1)(E), (O). He also challenges the trial court’s finding that termination is in the best interest of the children. See id. § 161.001(2).
II. Sufficiency of the Evidence Supporting Termination
Section 161.001(1)(E) of the Family Code provides a basis for terminating parental rights because of child endangerment. “ ‘To endanger’ means to expose a child to loss or injury or to jeopardize a child’s emotional or physical health.” Jordan v. Dossey, 325 S.W.3d 700, 723 (Tex. App.—Houston [1st Dist.] 2010, pet. denied); accord In re T.N., 180 S.W.3d 376, 383 (Tex. App.—Amarillo 2005, no pet.) (citing In re M.C., 917 S.W.2d 268, 269 (Tex. 1996) (per curiam)). Under subsection 161.001(1)(E), a parent’s rights can be terminated when she has “engaged in conduct or knowingly placed the child with persons who engaged in conduct which endangers'the physical or emotional well-being of the child.” Tex. Fam. Code Ann. § 161.001(1)(E).
 Endangerment means more than “a threat of metaphysical injury or the possible ill effects of a less-than-ideal environment,” but “it is not necessary that the *700conduct be directed at the child or that the child actually suffers injury.” In re T.N., 180 S.W.3d at 383 (citing In re M.C., 917 S.W.2d at 269); see Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987); see also In re J.O.A., 283 S.W.3d 336, 345 (Tex. 2009) (holding that endangering conduct is not limited to actions directed toward child); Jordan, 326 S.W.3d at 723 (holding that danger to child need not be established as independent proposition and may be inferred from parental misconduct even if conduct is not directed at child and child suffers no actual injury); Walker v. Tex. Dep’t of Family & Protective Sens., 312 S.W.3d 608, 616-17 (Tex. App.—Houston [1st Dist.] 2009, pet. denied) (explaining that conduct occurring either before or after child’s removal from home may be relevant). The parent’s conduct must cause the endangerment as a result of a voluntary, deliberate, and conscious course of conduct. Jordan, 325 S.W.3d at 723; In re J.T.G., 121 S.W.3d 117, 125 (Tex. App.—Port Worth 2003, no pet.).
Domestic violence may be considered as evidence of endangerment. In re E.M., 494 S.W.3d 209, 222 (Tex. App.— Waco 2015, pet. denied) (citing In re B.J.B., 546 S.W.2d 674, 677 (Tex. Civ. App.—Texarkana 1977, writ ref'd n.r.e.)); In re S.R., 452 S.W.3d 351, 361 (Tex. App.—Houston [14th Dist.] 2014, pet. denied) (citing In re J.I.T.P., 99 S.W.3d 841, 845 (Tex. App.—Houston [14th Dist.] 2003, no pet.)). Violent conduct by a parent toward the other parent may produce an environment that endangers the physical or emotional well-being of a child. In re J.T.G., 121 S.W.3d at 125; In re J.I.T.P., 99 S.W.3d at 845.
The father endangered, the children by physically abusing the mother in the children’s presence. Ramirez testified that there was an open protective order against him due to his violent conduct with the mother. The father did not controvert this testimony when he testified. The father had left the children in the filthy home with their mother. The mother was a caregiver who was incapable of caring for the children, suffered from untreated mental. illness, and was neglectful of children’s physical and medical needs. The father did not deny these assertions from the caseworker.
In addition, the random drug-testing results support a finding that the father consumed marijuana and cocaine during the time the children were in Department custody, knowing .that his parental rights were at risk.1 Because a parent’s illegal drug use exposes the child to the possibility that the parent may be impaired or imprisoned, it supports a finding that the parent engaged in a course of conduct that endangered the,children’s physical or emotional well-being. In re A.M., 495 S.W.3d 573, 579. (Tex. App.—Houston [1st Dist.] 2016, pet. denied); see In re J.O.A., 283 S.W.3d 336, 345 (Tex. 2009) (explaining that parent’s use of narcotics and effect on ability to parent may qualify as endangering course of conduct). In the face of contrary evidence, the trial court was entitled to disbelieve F.C.’s denials of illegal drug use. See In re J.O.A., 283 S.W.3d at 346 (recognizing that factfinder, not appellate court, is sole arbiter of witness’s credibility and demeanor).
Viewing all the evidence in the light most favorable to the trial court’s judg*701ment, we conclude that there was some evidence of endangerment on which a reasonable factfinder could have formed a firm belief or conviction of endangerment. See Tex. Fam. Code Ann. § 161.001(1)(E); In re J.O.A., 283 S.W.3d at 346.
Having determined that the evidence is legally and factually sufficient to support the trial court’s finding on this statutory ground, we need not consider whether the evidence would support subsection (0), the other predicate ground for termination found by the trial court. See In re A.V., 113 S.W.3d 355, 362 (Tex. 2003) (affirming termination decree based on one predicate without reaching second predicate found by factfinder and challenged by parent).
III. Sufficiency of the Evidence of the Children’s Best Interest
In addition to a predicate violation, the Department must establish by clear and convincing evidence that termination is in the best interests of the children. Tex. Fam. Code Ann. § 161.001(b) (West Supp. 2015). There is a strong presumption that the best interest of the child will be served by preserving the parent-child relationship. In re J.F.C., 96 S.W.3d 256, 294 (Tex. 2002); see Tex. Fam. Code Ann. § 153.131(b) (West 2014).
Because of the strong presumption that maintaining the parent-child relationship is in the best interest of the child, and the due-process implications of terminating a parent’s rights, the evidence be clear and convincing evidence that termination is in the child’s best interest. Id. “Termination should not be used to merely reallocate children to better and more prosperous parents.” In re W.C., 98 S.W.3d 753, 758 (Tex. App.—Fort Worth 2003, no pet.); see In re E.N.C., 384 S.W.3d 796, 809 (Tex. 2012).
The factfinder should consider a number of factors to determine the best interest of the child, including
• the desires of the child,
• ' thé present and future physical and emotional needs of the child;
• the present and future emotional and physical danger to the child,
• the parental abilities of the people seeking custody,
• programs available to assist those people in promoting the best interest of the child,
• plans for the child by those people or by the agency seeking custody,
• the acts or omissions of the parent that may indicate that the existing parent-child relationship is not appropriate, and
• any excuse for the acts or omissions of the parent.
Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976). Evidence establishing one of the predicate acts under section 161.001(b)(1) also may be relevant to determining the best interests of the child. In re A.M., 495 S.W.3d at 581. In some cases, undisputed evidence of only one factor may be sufficient to support a finding that termination is in the. best interest of the child; in other cases, there could be “more complex facts in which paltry evidence relevant to each consideration mentioned in Holley, would not suffice” to support termination. In re C.H., 89 S.W.3d at 27.
The father had “never really lived with” his daughters before they came into Department, custody. Ramirez testified that the father had an open protective order against contact with the mother since 2013, and there is no evidence in the record that he had contact with the children after the protective order was instituted until they came into Department custody. Even after *702the Department took the children into1 custody, the father did not complete any services from April 2015 through June of 2016. He began services three weeks before trial began, when he realized that the Department would not return the children to the mother.
The children were “adamant” that they preferred not to live with their father. The older child initially told the caseworker that she would be okay with going to live with the father. Later, however, she recanted, telling Ramirez that she did not want to live with the father, and had said so at first because the father promised to give her a cell phone and a laptop. The younger child did not waver in expressing that she did not wish to live with the father. Ramirez testified that the children remember their father drinking alcohol and physically fighting with them mother. The therapist confirmed that the children did not desire to be with the father. The children reported that the father smelt of alcohol during his supervised visits. The record contains testimony that the children and others involved in the case observed signs that the father had consumed alcohol at inappropriate times.
The children are in a foster placement together with their three half-siblings. The home is safe and drug-free, and the children attend school and have their support and medical needs met by the Department. While it is true that the current placement is not an adoptive placement, the Department plans to make the children available for non-relative adoption in a safe, permanent home.
The trial court could reasonably have found that the father failed to show that he is able to provide appropriate care for the children with any consistency or that home life with him would be safe or stable. While the caseworker described the father as “bonded” with the children, other evidence in the record could lead a reasonable fact finder to the contrary conclusion. The father left the children with a neglectful mother and called on the Department to take custody of his children rather than caring for them himself. He visited the children only when the Department scheduled visits and had no explanation for his apparent lack of effort to visit the children for the first year that they were in Department custody. He proffered no basis for his decisions to leave the children in an unsafe environment with their mother or not to see them while in Department custody, other than that the caseworkers did not call him to see the children. See Holley, 544 S.W.2d at 371 (citing Heard v. Bauman, 443 S.W.2d 715, 718 (Tex. 1969)) (observing that excuse for parent’s acts or omissions can be considered by trial court as factor in making best-interest determination). The only evidence of his engagement with the children before they entered custody of the Department is the children’s description of the father rolling around fighting with the mother on the floor and drinking too much. The caseworker testified that the children’s circumstances “substantially improved” when they came into Department care, and that they are “doing well” in their current placement.
The father proffered no basis for his lack of engagement in family services with his children from April 2015 until June 2016, three weeks before trial, when he learned that the mother’s rights would be terminated.
The father used cocaine during the additional time he was given to complete the service plan while the trial was continued. At trial, Ramirez opined that termination was in the best interests of the children, not only because of the father’s positive drug test, but also because of his lack of veracity concerning his illegal drug use *703and his history of domestic violence, all of which he categorically denied without explanation. She found the father’s untruthfulness troubling not only in those areas but with respect to his fitness to parent. In addition, the children were “adamant” that they did not want to live with their father and preferred their current placement. While the father denied consuming alcohol during visits with the children and using marijuana and cocaine, the trial court have credited Ramirez’s testimony and the lab reports over the father’s denials and claim of a “false test.”
The evidence of the father’s drug use and his history of domestic violence supports a finding that that placement -with the father would put the children in emotional danger. See Cervantes-Peterson v. Tex. Dep’t of Family & Protective Servs., 221 S.W.3d 244, 253-54 (Tex. App.—Houston [1st Dist.] 2006, no pet.) (illegal drug use while parental rights were in jeopardy may be considered endangering course of conduct critical to finding that termination is in child’s best interest).
Considering the entire record, clear and convincing evidence supports the trial court’s implied findings that the children had no desire to live with their father, that he used drugs knowing that his parental rights were at risk of being terminated, that he left the children with a caregiver who was neglectful and incapable of caring for them, and that he had a history of domestic violence related to drinking too much. The Department began the trial planning to seek conservatorship with eventual placement with the father; however, it returned to its goal of termination once the father tested positive for cocaine use mid-trial. The father denied Ramirez’s testimony regarding drug use and domestic violence, but the trial court could have disbelieved those denials and believed Ramirez and the lab reports introduced into evidence. The father did not deny Ramirez’s testimony that the children had no desire to live with him. Finally, while the Department proffered evidence that the children’s circumstances had substantially improved in their current placement and they were doing well, the father did not controvert that evidence or provide the trial court with evidence of his ability to care for children who had never lived with him, nor did he testify that he had ever provided for their social or emotional well-being during the time they lived with their mother or were in the custody of the Department. We hold that the evidence is legally and factually sufficient to support the trial court’s finding that termination of the father’s parental rights was in the children’s best interest.
CONCLUSION
We affirm the judgment of the trial court.
Jennings, J., dissenting.

. After the father’s positive drug test for cocaine, both Ramirez and the children’s guardian ad litem disputed the caseworker's testimony that the father had sucdessfully completed his family service plan. Ramirez opined that the test result showed that the father was untruthful during the substance abuse assessment, and the ad litem testified that the positive test showed- that the father "didn’t learn anything” from-the services. .